                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 LADELL D. MADLOCK,

                               Plaintiff,
                                                                  OPINION and ORDER
        v.
                                                                        18-cv-528-jdp
 CODY T. SAYLOR,

                               Defendant.


       Pro se plaintiff Ladell Madlock is an inmate at Wisconsin Secure Program Facility. He

alleges that defendant Cody T. Saylor was deliberately indifferent to his threats of self-harm in

violation of the Eighth Amendment.

       Madlock moves to compel discovery of the security video from the day of his suicide

attempt, March 30, 2018. Dkt. 28. Saylor says that after the motion was filed, prison staff

located the video and made it available to Madlock. Dkt. 30. Because Saylor has now produced

the video, I will deny Madlock’s motion to compel as moot.

       Madlock says in his reply brief that despite his earlier requests to preserve the video,

parts of it have been deleted by prison staff. Dkt. 31. He has filed a follow-up motion asking

for permission to submit the video to the court so that I may review it. Dkt. 33. I will grant

Madlock’s motion for permission to submit the video, and I will construe Madlock’s reply brief

as a motion for relief under Federal Rule of Civil Procedure 37(e) for Saylor’s failure to preserve

electronically stored information.

       I will give Saylor until June 13, 2019, to respond to Madlock’s filings and show cause

why Madlock is not entitled to relief under Rule 37(e). Saylor should file a copy of the video

with his submissions. Madlock will have until June 24, 2019, to file a reply.
                                   ORDER

IT IS ORDERED that:

1. Plaintiff Ladell Madlock’s motion to compel discovery, Dkt. 28, is DENIED as
   moot.

2. Madlock’s motion for permission to file video from the day of the incident, Dkt. 33,
   is GRANTED.

3. Defendant Cody Saylor has until June 13, 2019, to file a copy of the video from
   March 30, 2018, and brief opposing relief under Federal Rule of Civil Procedure
   37(e). Madlock has until June 24, 2019, to file a reply to Saylor’s brief.

Entered May 30, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       2
